Citation Nr: 1810295	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability compensation under 38 U.S.C. § 1151 for residuals of corrective surgery for hallux valgus and hammertoes of the right foot due to VA medical treatment in October 2003.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

An April 2013 Informal Conference report shows that the Veteran reported that he had someone submit a withdrawal of his appeal.  He was informed that the withdrawal was not of record, and was asked to have the information faxed.  In a February 2016 letter, the Veteran was asked to clarify whether he wished to withdraw his appeal, or whether he wished to have a hearing held before a Veteran's Law Judge.  Because a response to the February 2016 letter was not received, the Board has assumed that the Veteran wished to continue with his appeal.  

The Board remanded the appeal in April 2016 so the Agency of Original Jurisdiction (AOJ) could try to verify the Veteran's current address and schedule him for a Travel Board hearing.  The Board finds that requested development has been completed and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

Residuals of corrective surgery for hallux valgus and hammertoes of the right foot was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for residuals of corrective surgery for hallux valgus and hammertoes of the right foot have not been met. 38 U.S.C. §§ 1151, 5103A, 5107 (2012); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018).  The RO issued May 2010 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

The Board finds, additionally, that VA has satisfied its duty to assist the Veteran in obtaining relevant records and evidence.  The information and evidence that has been associated with the record includes VA treatment records and surgical records and a July 2010 medical specialist's opinion from an orthopedic surgeon to address the 38 U.S.C. § 1151 claim.  The Board finds that medial opinion obtained is adequate.

In his substantive appeal, the Veteran requested a travel Board hearing, to be held at his local VA office.  In a September 2014 letter, mailed to the Veteran's last address of record, the Veteran was notified that a hearing was scheduled for October 2014.  This letter was returned, undelivered, and information from the United States Postal Service on the returned envelope indicates that the Veteran moved and did not leave a forwarding address.  The records show that attempts were made to send notice to the Veteran via other mailing addresses on record, but these were returned undelivered.  

The Board remanded the appeal in April 2016 to attempt to confirm the Veteran's current address and schedule him for a new Travel Board hearing.  A September 2016 Report of General Information shows that the AOJ made attempts to contact the Veteran via multiple phone numbers, to include the number of his nearest relative.  These numbers were wrong numbers or were disconnected, and his nearest relative was not reachable.  This constituted all numbers listed in the Veteran's file.  The AOJ, therefore, scheduled the Veteran for a new November 2017 travel Board hearing, and sent the October 2017 notice of the scheduled hearing to the Veteran's last address of record.  The Veteran failed to report to the November 2017 hearing and the record does not show that the hearing notice was not received.  The Board finds, therefore, that the AOJ substantially complied with the Board's remand instruction in attempting to verify the Veteran's current address, and in scheduling him for an updated hearing.  Because the notice of hearing was sent, according to procedure, to the Veteran's address of record, and because the Veteran has not provided VA with another, current mailing address, the Board finds that no further action is required by VA to fulfill its duty to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2018).  

Law and Analysis

Under 38 U.S.C. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361 (2018).

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C. § 1151 (a)(1).

The Veteran contends in his March 2010 claim that he has residual injuries due to an operation for hammertoes.  He reported that a pin was left in the top of his right foot, and contends that he now has chronic pain causing great difficulty in ambulation.  He reports that he now has dislocated and anatomically displaced toes and contends that his current condition is inoperable.  

After a review of all the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to compensation under 38 U.S.C. 
§ 1151 for claimed residuals of corrective surgery for hallux valgus and hammertoes of the right foot.

VA treatment records show that the Veteran sought treatment at the Asheville, North Carolina VA Medical Center (VAMC) in August 2003, reporting a ten-year history of right foot pain.  X-rays identified a significant hallux valgus deformity and hammer toe deformity involving toes two through five, as well as sclerotic changes of the fifth metatarsal head.  An October 2003 surgical orthopedic note shows that the Veteran was informed of the risks, benefits, and alternatives to a right bunionectomy and repair of the second through fifth hammertoes, and he provided consent as he elected for the procedure.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. 
§ 17.32 (b) (2018).

The October 2003 operative report shows that the procedure performed included a right first metatarsal proximal crescentric osteotomy, distal soft tissue release for hallux valgus, and proximal phalanx head resection of toes two through five with K-wire pinning of the lesser toes.  There were no apparent complications during the procedure and all needle, sponge, and instrument counts were correct.  

The Veteran was seen post-operatively three days after the procedure and had been doing well with some foot pain.  He had healing incisions and the pins in the four lesser toes were intact.  He was seen one week later in October 2003 and again reported that he had been doing well.  His pain was improving and the four pins in the lesser toes were still intact.  X-rays of the right foot showed good positioning of the percutaneous pins as well as the compression screw in the first metatarsal.  The Veteran was seen one week later for a third follow-up in October 2003 and sutures were removed at that time.  During a follow-up appointment in November 2003, the K-wires were removed from the Veteran's foot and his foot was redressed.  A second November 2003 follow-up appointment, approximately four weeks after his surgery, shows that the Veteran reported that he had been doing well.  Physical examination showed mild edema and there was a mild valgus deformity of the great toe.  He was scheduled to be seen again that month to obtain x-rays and to redress his foot.  While the Veteran noted an upcoming court date and possible prison time, the orthopedic resident indicated that they could arrange a follow-up around his court date and possible imprisonment.  January 2004 and March 2004 orthopedic notes indicate that the Veteran had not shown up for several post-operative visits.  VA had made attempts to reach him.  Family members were unsure of his location, but indicated that they had seen him, and he seemed to be doing fine without problems related to his foot surgery.  The Veteran could not otherwise be reached by phone for an appointment.  

The Veteran was not seen at VA again until 2010 when he complained of right foot pain.  March 2011 podiatry notes indicate that the Veteran desired surgical correction of residual deformity of right hallux valgus.  After reviewing radiographs with the Veteran, he was informed that radical surgery was probably needed and favorable results were not guaranteed.  In June 2011, the Veteran reported pain since surgery to the right foot in 2004.  He was examined and was diagnosed with severe hallux valgus of the right foot, noted to be a recurrence, hammer toes of the second to fifth toes of the right foot with dislocation at the metatarsal phalangeal joint, also noted to be a recurrence, and pes planus of the bilateral feet.  Conservative treatment versus surgical intervention was discussed, and the Veteran indicated that he wished to have a surgical fusion of the right first metatarsal phalangeal joint of the right foot and resection of the metatarsal heads two thought five.

VA treatment records show that the Veteran underwent surgery to the right foot in October 2003 with no complications indicated at the time of the procedure or during follow-up treatment in 2003.  Treatment records do indicate that the Veteran failed to show up to several follow-up appointments scheduled in January 2004, and show that he could not otherwise be reached for an appointment.  Current VA treatment records indicate that the Veteran had recurrence of severe hallux valgus of the right foot and hammer toes of the second to fifth toes of the right foot with dislocation at the metatarsal phalangeal joint.

A medical expert opinion was obtained to address the question of whether, due to VA care, the Veteran had sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or due to an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).  After a review of the record, the July 2010 reviewing physician, an orthopedic surgeon, opined that the claimed residuals of corrective surgery for hallux valgus and hammertoes of the right foot was not the result of carelessness, negligence, lack of proper skill, error in judgment, or any other instance of fault on the part of VA in the furnishing of hospital care.  He also opined that the claimed disability was not due to an event not reasonably foreseeable.  

The reviewing physician reasoned that all K-wires (for temporary fixation) were properly removed post operatively.  The screw in the first metatarsal bone was buried deep and was meant to stay.  He also noted that the Veteran missed the last follow-up visit and several attempts to contact the Veteran failed to elicit a response from him.  He reasoned that surgeons must see patients in follow-up to provide good care, and the Veteran was responsible for keeping such appointments.  However, operative notes and follow-up visits for the month after the operative appeared proper, and the Veteran was doing well when last seen.  He stated that there were no further medical notes until the Veteran was seen by a podiatrist in 2010.  

The July 2010 medical opinion has clear conclusions and supporting data, as well as adequate medical explanations.  Therefore, the Board has accorded great probative weight to the opinion.  There is no contrary medical opinion evidence of record.  For these reasons, the Board finds that residuals of corrective surgery for hallux valgus and hammertoes of the right foot was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable, and thus, does not constitute a qualifying additional disability under See 38 U.S.C. § 1151.  Moreover, the evidence does not indicate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and VA treatment records indicate that the surgical treatment was rendered with the Veteran's informed consent.  

The Board finds that the July 2010 medical opinion adequately addressed the Veteran's contention that a pin was left in the top of his right foot, as it confirmed that all K-pins placed for the purposes of temporary fixation had been removed, and a screw that was imbedded in the first metatarsal bone was meant to be permanent.  The Board also finds that the Veteran is not otherwise competent to provide an opinion as to the cause of any additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment, or fault.  An opinion as to the cause of additional disability due to VA treatment would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, the Board finds that the weight of the evidence is against the Veteran's appeal for compensation under the provisions of 38 U.S.C. § 1151.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107 (b).  


ORDER

Disability compensation under 38 U.S.C. § 1151 for residuals of corrective surgery for hallux valgus and hammertoes of the right foot is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


